In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2374
W.A. GRIFFIN, M.D.,
                                                  Plaintiff-Appellant,
                                 v.

TEAMCARE, a Central States Health Plan, and TRUSTEES OF THE
CENTRAL STATES, Southeast and Southwest Areas Health and
Welfare Fund,
                                        Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 18 C 1772 — Robert W. Gettleman, Judge.
                     ____________________

 ARGUED NOVEMBER 15, 2018 — DECIDED NOVEMBER 26, 2018
               ____________________

   Before BAUER, KANNE, and ST. EVE, Circuit Judges.
    PER CURIAM. W.A. Griffin, M.D., is the assignee of her pa-
tient’s health plan, TeamCare, which the Board of Trustees of
Central States, Southeast and Southwest Areas Health and
Welfare Fund (collectively Central States) administers and the
Employee Retirement Income Security Act (ERISA), 29 U.S.C.
2                                                             No. 18-2374

§§ 1001–1461, governs. Dr. Griffin sued Central States for un-
derpayment and for statutory penalties based on its failure to
furnish plan documents upon request. The district court dis-
missed her complaint. However, because we find that
Dr. Griffin adequately alleged that she is eligible for addi-
tional benefits and statutory damages, we affirm the judg-
ment only as to Count 2, vacate the judgment as to Counts 1
and 3, and remand Counts 1 and 3 for further proceedings.
                            I. BACKGROUND
   We recite the facts as alleged in the complaint. Allen v.
GreatBanc Tr. Co., 835 F.3d 670, 673 (7th Cir. 2016). Dr. Griffin,
a dermatologist and surgeon, provided medical care to T.R., a
participant in a Central States health plan. (Blue Cross Blue
Shield is a third-party administrator of that plan.)
    Before receiving treatment, T.R. assigned to Dr. Griffin the
rights under the plan to “pursue claims for benefits, statutory
penalties, [and] breach of fiduciary duty ….” Dr. Griffin con-
firmed through a Central States representative that the plan
would pay her for the treatment at the usual, reasonable, and
customary rate, as section 11.09 of the plan document pro-
vides.1 Dr. Griffin then treated T.R. and submitted a claim for
$7,963, which she says is the applicable usual and customary
rate, but Central States underpaid her by $5,014.
    Dr. Griffin challenged the benefits determination. She
wrote to Central States in February 2017, arguing that she re-
ceived less than the usual, reasonable, and customary rate

    1 Dr. Griffin did not attach the plan document to her complaint, but
we may consider it because Central States included it in its motion to dis-
miss, Dr. Griffin referenced it in her complaint, and it is central to her
claim. See Mueller v. Apple Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018).
No. 18-2374                                                    3

promised in section 11.09. She also asked for a copy of the
summary plan description and the documents used to deter-
mine her payment, like rate tables and fee schedules.
    Six months later, Central States responded. It explained
that Data iSight, a third party, used “pricing methodology” to
determine Dr. Griffin’s fee. It advised her to negotiate with
Data iSight before engaging in the two-step appeals process
that the plan required her to complete before she could bring
a civil suit. (Dr. Griffin missed a call from Data iSight about
negotiating a settlement; Dr. Griffin returned the call and left
a voicemail explaining that she “would not take any reduc-
tions on the amount owed,” and Data iSight never called her
back.) Central States also provided a copy of the summary
plan description, but no fee schedules or tables.
   According to Dr. Griffin, “At this point, [she] had ex-
hausted appeals.” She called the six-month delay before she
heard back from Central States “unreasonable.” “The appeals
process is a fake process designed to waste time,” she contin-
ued. “Heading straight to court sooner as opposed to later is
the correct course of action.”
    Dr. Griffin sued Central States under ERISA, which au-
thorizes plan participants or beneficiaries to sue for benefits
due and equitable relief. 29 U.S.C. § 1132(a)(1)(B), (a)(3). Plan
administrators also may be liable to a participant or benefi-
ciary for up to $100 per day for not furnishing plan documents
or “instruments under which the plan is established or oper-
ated” within 30 days of his or her request. Id. at §§ 1024(b)(4),
1132(c)(1).
   Dr. Griffin alleged that Central States did not pay her the
proper rate for her services under section 11.09 of the plan
4                                                      No. 18-2374

(Count 1); breached its fiduciary duty by not adhering to the
plan’s terms (Count 2); and failed to produce, within 30 days,
the summary plan description she requested, nor Data
iSight’s fee schedules, or Central States’s contract with Blue
Cross Blue Shield (Count 3).
     Central States moved to dismiss Dr. Griffin’s complaint,
and the district court granted the motion. The court deter-
mined that Dr. Griffin failed to state a claim for unpaid bene-
fits because she did not identify a specific plan provision that
covered the services provided, i.e., one that “confer[s] bene-
fits,” which the court said was required under Clair v. Harris
Tr. & Sav. Bank, 190 F.3d 495, 497 (7th Cir. 1999). It dismissed
the claim for a breach of fiduciary duty for the same reason
and because it duplicated the claim for benefits. Finally, be-
cause Dr. Griffin is an assignee and statutory penalties are
available only to “participants or beneficiaries,” the court con-
cluded that she failed to state a claim for those too.
                          II. ANALYSIS
    We review the district court’s judgment de novo. Allen,
835 F.3d at 674. To state a claim, Dr. Griffin needed to plead
only a short and plain statement presenting a plausible basis
for relief. See FED. R. CIV. P. 8(a); Smith v. Med. Benefit Adm’rs
Grp., Inc., 639 F.3d 277, 281 (7th Cir. 2011). No heightened
pleading standard applies. Allen, 835 F.3d at 674. We analyze
each of Dr. Griffin’s three purported claims in turn.
    Count 1: Damages        for   Unpaid   Benefits,   29   U.S.C.
    § 1132(a)(1)(B)
   Dr. Griffin challenges the district court’s ruling that she
did not state a claim for unpaid benefits. She argues that she
adequately plead that the plan covered the medical treatment
No. 18-2374                                                     5

she provided T.R. and that she did not need to cite in her com-
plaint a plan provision establishing coverage at the amount
she billed.
    We agree. “[P]laintiffs alleging claims under 29 U.S.C.
§ 1132(a)(1)(B) for plan benefits need not necessarily identify
the specific language of every plan provision at issue to sur-
vive a motion to dismiss under Rule 12(b)(6).” Innova Hosp.
San Antonio, Ltd. P'ship v. Blue Cross & Blue Shield of Ga, Inc.,
892 F.3d 719, 729 (5th Cir. 2018). True, Dr. Griffin was entitled
only to benefits that were specified in the plan. See Clair,
190 F.3d at 497. But that does not mean that she was required
to plead the specific terms establishing coverage. Dr. Griffin
alleged that a Central States representative told her that the
plan would honor the assignment from T.R. and process her
claim for the medical care she provided. Central States never
suggested (and does not suggest on appeal) that the plan did
not cover the services. And Dr. Griffin alleged that the plan
paid her something; this renders plausible her allegations her
services were covered, and she was entitled to compensation.
See Hess v. Hartford Life and Accident Ins. Co., 274 F.3d 456, 462
(7th Cir. 2001) (“Plan administrators cannot randomly pay
benefits to individuals not entitled to them.”). Requiring that
Dr. Griffin allege provisions to support something that is un-
disputed—the existence of coverage—was error.
     Dr. Griffin likewise did not need to name a provision en-
titling her to greater reimbursement than what the plan paid.
In its motion to dismiss, Central States properly understood
that Dr. Griffin alleged that the plan “underpriced and under-
paid her claim,” but it argued that she had to point to a plan
provision allowing her “greater payment.” Dr. Griffin, how-
6                                                   No. 18-2374

ever, alleged that Central States did not pay her the usual, rea-
sonable, and customary rate, which is what she says she
charged and what section 11.09 of the plan requires. To re-
quire her to be more specific is to turn notice pleading on its
head. Indeed, as discussed later, Dr. Griffin did not have the
information necessary to allege with more detail where the
plan’s calculation of the usual and customary rate went
astray.
    Last, Central States included in its brief an unsupported
assertion that Dr. Griffin’s failure to exhaust her administra-
tive remedies warranted affirmance. Because it did not de-
velop this argument, it is waived on appeal. See FED. R. APP.
P. 28(a)(8), (b); Kramer v. Banc of Am. Sec., LLC, 355 F.3d 961,
964 n. 1 (7th Cir. 2004). Should it raise the affirmative defense
on remand, we note, Dr. Griffin’s allegations raise the proba-
bility that any failure to exhaust may have been excused.
See Wilczynski v. Lumbermens Mut. Cas. Co., 93 F.3d 397, 403
(7th Cir. 1996).
    Count 2: Breach of Fiduciary Duty, 29 U.S.C. § 1132(a)(3)
    Dr. Griffin next challenges the dismissal of her claim that
Central States breached its fiduciary duty. But Dr. Griffin
does not contest the district court’s dismissal of her second
claim as duplicative of the first. Equitable relief under sec-
tion 1132(a)(3) is available only when Congress did not pro-
vide relief elsewhere. Varity Corp. v. Howe, 516 U.S. 489, 515
(1996); Mondry v. Am. Family Mut. Ins. Co., 557 F.3d 781,
804–05 (7th Cir. 2009). Section 1132(a)(1)(B) offers damages,
so equitable relief is not available for the same conduct.
No. 18-2374                                                       7

   Count 3: Statutory Penalties, 29 U.S.C. § 1132(c)(1)
    Finally, Dr. Griffin argues that as T.R.’s assignee, she is a
beneficiary of the plan, eligible for statutory penalties based
on Central States’s failure to provide the documents she re-
quested within 30 days. See 29 U.S.C. §§ 1024(b)(4), 1132(c)(1).
Central States takes the position, supported by one citation to
a district-court decision, that an assignee does not step into a
beneficiary’s shoes for the purpose of enforcing statutory pen-
alties. See Elite Ctr. for Minimally Invasive Surgery, LLC v. Health
Care Serv. Corp., 221 F. Supp. 3d 853, 860 (S.D. Tex. 2016).
Thus, Central States concludes, it could not be liable for not
timely providing documents to Dr. Griffin.
    But in Neuma, Inc. v. AMP, Inc., we remanded to the dis-
trict court for a determination of whether penalties should be
awarded to an assignee under section 1132(c)(1), thus assum-
ing that assignees could seek penalties. 259 F.3d 864, 878–79
(7th Cir. 2001). Central States’s position is inconsistent with
our prior precedent and is contrary to the purposes of a ple-
nary assignment of rights under the plan. ERISA defines
“beneficiary” as “a person designated by a participant … who
is or may become entitled to a benefit [under an employee
benefit plan].” 29 U.S.C. § 1002(8). An assignee designated to
receive benefits is considered a beneficiary and can sue for
unpaid benefits under section 1132(a)(1)(B)—something the
plan does not dispute. See Kennedy v. Conn. Gen. Life Ins. Co.,
924 F.2d 698, 700 (7th Cir. 1991).
    Bringing that suit (or an administrative appeal) requires
access to information about the plan and its payment calcula-
tions—here, how Central States determined the usual, reason-
able, and customary rate. Mondry, 557 F.3d at 808; see also Fire-
8                                                    No. 18-2374

stone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 118 (1989) (dis-
closure ensures that “the individual participant knows ex-
actly where he stands with respect to the plan” (citing
H.R.Rep. No. 93–533, p. 11 (1973), U.S.Code Cong. & Ad-
min.News 1978, p. 4649)). It follows that Dr. Griffin also must
be a beneficiary able to sue when she is denied requested in-
formation.
    Central States responds that even if Dr. Griffin is a benefi-
ciary, she still did not state a claim for statutory damages be-
cause it sent her the summary plan description, and ERISA
did not require it to furnish either Data iSight’s fee schedules
and rate tables or its contract with Blue Cross Blue Shield.
    This argument is meritless regarding two of these three
documents. First, it turned over the summary plan descrip-
tion—but only five months after the 30-day deadline.
See 29 U.S.C. § 1132(c)(1). Second, Data iSight’s figures used
to calculate Dr. Griffin’s payment are part of the “pricing
methodology” that Central States cited in explaining Dr. Grif-
fin’s benefits, and thus they are the bases of its benefits deter-
mination. See Mondry, 557 F.3d at 800. Central States, how-
ever, could not be liable for not providing its contract with
Blue Cross Blue Shield because Dr. Griffin never asked for it.
                       III. CONCLUSION
    The district court’s judgment dismissing Count 2 of the
complaint is AFFIRMED. However, we VACATE the judg-
ment regarding Counts 1 and 3 and REMAND those Counts
for further proceedings consistent with this opinion.